

Exhibit 10.40


 
TREEHOUSE FOODS, INC.
EXECUTIVE SEVERANCE PLAN
 
(As Amended and Restated as of February 21, 2014)




WHEREAS, TreeHouse Foods, Inc. (the "Company") originally established the
TreeHouse Foods, Inc. Executive Severance Plan, effective May 1, 2006 (the
"Plan");


WHEREAS, the Plan was amended and restated effective January 1, 2008, and again
effective January 1, 2012;


WHEREAS, the Plan contains severance provisions for involuntary terminations by
the Company without Cause or for voluntary terminations by the executive for
Good Reason;


WHEREAS, the Plan provides severance benefits to certain employees of the
Company and subsidiaries thereof, as identified in Appendix A (the "Executive"
or "Executives");


WHEREAS, the Plan shall not be applicable to employees of the Company (or any
subsidiary thereof) whose employment is subject to an employment agreement,
unless such agreement expressly states that such employee shall be eligible to
participate in the Plan;


WHEREAS, the Company has determined that it is desirable to make certain
clarifying changes to the Plan and to update the list of Executives, and each
such Executive’s Tier, set forth in Appendix A.


NOW, THEREFORE, the Plan is hereby amended and restated in its entirety
effective as of February 21, 2014 and it supersedes all prior plans, policies
and practices of the Company (or any subsidiary thereof); and, for the
Executives listed on Appendix A, the Plan is the only severance program for such
Executives.


1.           Definitions.
 


(a)           "Base Salary" means the regular annual rate of base salary in
effect on the Executive's date of termination (or on the date of a Change of
Control, if such amount is greater).
 


(b)           "Cause" means:
 


(i) Executive's conviction of a felony or the entering by Executive of a plea of
nolo contendere to a felony charge;
 


(ii) Executive's gross neglect or willful and intentional gross misconduct in
the performance of, or willful, substantial and continual refusal by Executive
to perform, the duties, responsibilities or obligations assigned to Executive;
or
 


(iii) a material breach by Executive of the Code of Ethics applicable to
employees of the Company (or any subsidiary), as in effect from time to time.


 
(c)           "Change of Control" means the occurrence of any of the following
events following the Effective Date:
 


(i) any "person" (as such term is used in Section 13(d) of the Exchange Act, but
specifically excluding the Company, any wholly-owned subsidiary of the Company
and/or any employee benefit plan maintained by the Company or any wholly-owned
subsidiary of the Company) becomes the "beneficial owner" (as determined
pursuant to Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding securities; or
 


(ii) individuals who currently serve on the Board, or whose election to the
Board or nomination for election to the Board was approved by a vote of at least
two thirds (2/3) of the directors who either currently serve on the Board, or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority of the Board; or
 


(iii) the Company or any subsidiary of the Company shall merge with or
consolidate into any other corporation, other than a merger or consolidation
which would result in the holders of the voting securities of the Company
outstanding immediately prior thereto holding immediately thereafter securities
representing more than sixty percent (60%) of the combined voting power of the
voting securities of the Company or such surviving entity (or its ultimate
parent, if applicable) outstanding immediately after such merger or
consolidation; or
 


(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company's assets, or such a plan is commenced.
 


(d)           "Code" means the Internal Revenue Code of 1986, as amended.
 
(e)           "Earned Compensation" means the sum of:
 
(i)           any Base Salary earned, but unpaid, for services rendered to the
Company (or a subsidiary) on or prior to the Executive's date of termination,
which shall be payable in a lump sum no later than the Company's next regularly
scheduled payroll date following the Executive's date of termination;
 
(ii)           any annual Incentive Compensation payable for services rendered
in the calendar year preceding the calendar year in which the Executive's date
of termination occurs that has not been paid on or prior to the Executive's date
of termination (other than Base Salary and Incentive Compensation that has been
deferred, if any, pursuant to Executive's election), and which is paid at the
time all other executives are paid with respect to such calendar year and
payable under the terms of the applicable underlying incentive plan; provided
that Executive’s entitlement to such payment is governed solely by the terms of
the applicable underlying incentive plan with the sole exception that, in the
event of a termination of the Executive without Cause and which entitles the
Executive to payment under Section 4(a) hereof (i.e., following a Change of
Control), "Earned Compensation" shall include any annual Incentive Compensation
payable for services rendered in the calendar year preceding the calendar year
in which the Executive's date of termination occurs, notwithstanding any
requirement that the Executive be in active employment on the date such
Incentive Compensation is paid or any other terms of the applicable incentive
plan to the contrary;
 
(ii) any accrued but unused vacation days paid in accordance with the underlying
program terms and conditions; and
 
(iv)           any business expenses incurred on or prior to the date of the
Executive's termination that are eligible for reimbursement in accordance with
the Company's (or the subsidiary's, as applicable) expense reimbursement
policies as then in effect.
 
(f)           "Good Reason" means a termination of Executive's employment by
Executive within ninety (90) days following:
 
(i)           a material reduction in Executive's annual Base Salary or Target
Incentive Compensation opportunity; or
 
(ii)           a material reduction in Executive's duties and responsibilities
or the assignment to Executive of duties and responsibilities which are
materially inconsistent with Executive's duties or which materially impair
Executive's ability to function in his/her current position.
 
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason:
 
(A)           if Executive shall have consented in writing to the occurrence of
the event giving rise to the claim of termination for Good Reason; or
 
(B)           unless Executive shall have delivered a written notice to
 
(I)           the Chief Executive Officer with respect to any Executive with a
title of Senior Vice President or higher; or
 
(II)           any officer with the title of Senior Vice President or higher
with respect to an Executive not covered by Subclause (I) immediately above,
 
within sixty (60) days of his/her having actual knowledge of the occurrence of
one of these such events stating that he/she intends to terminate his/her
employment for Good Reason and specifying the factual basis for such
termination, and such event, if capable of being cured, shall not have been
cured within ten (10) days of the receipt of such notice.
 
(g)           "Incentive Compensation" means with respect to any calendar year,
the annual incentive bonus paid or payable under any applicable plan or program
of the Company (or a subsidiary) providing for incentive compensation.
 
(h)           "Key Employee" means a "specified employee" as such term is
defined under Code Section 409A and the regulations issued thereunder.
 
(i)           "Severance Period" means the period of time over which payments
are made pursuant to Sections 3(b) or 4(a) hereof, as identified in Appendix A
with respect to each eligible Executive.
 
(j)           "Target Incentive Compensation" means with respect to any calendar
year, the annual incentive bonus the Executive would have been entitled to
receive under any applicable plan or program of the Company (or of a subsidiary)
providing for incentive compensation (A) had he/she remained employed by the
Company (or a subsidiary) until the date required to receive such payment under
the terms of the applicable plan; and (B) had the performance level designated
as “target” been met in that calendar year (regardless of what performance level
is actually achieved in such calendar year) – meaning, for the avoidance of
doubt, one hundred percent (100%), and no more or less, of participant’s target
incentive bonus.
 
(k)           “Vested Benefits" means amounts which are vested or which the
Executive is otherwise entitled to receive under the terms of or in accordance
with any plan, policy, practice or program of, or any contract or agreement
with, the Company or any of its subsidiaries (collectively referred to as the
“Benefit Plans”), at or subsequent to the date of his/her termination without
regard to the performance by Executive of further services or the resolution of
a contingency and payable in accordance with applicable law and the terms of the
plan, policy, practice, program, contract or agreement under which such benefits
have accrued.
 
2.           Eligibility.  The Plan is available to those Executives identified
in Appendix A, as such may be amended from time to time by the Compensation
Committee, or its duly authorized designee, in its sole discretion.
 
3.           Benefits upon Certain Terminations.
 
(a)           Termination for Any Reason.  In the event of the termination of
Executive's employment for any reason, Executive shall be entitled to:
 
(i)           any Earned Compensation as of the date of termination; and
 
(ii)           Vested Benefits, if any.
 
Nothing in this Plan shall amend or modify the terms of any Benefit Plan(s). No
additional termination benefits shall be paid or payable to or in respect of the
Executive pursuant to this Plan unless such Executive qualifies for payment
under Section 3(b) or 4(a) hereof.
 
(b)           Involuntary or Constructive Termination. If the Executive's
employment with the Company (or a subsidiary, as applicable) is terminated by
the Company (or the subsidiary, as applicable) without Cause, or the Executive
has Good Reason to terminate employment, the Executive shall be entitled to the
following payments and other benefits (in addition to the payments under Section
3(a) hereof):
 
(i)           Salary Continuation.  Executive shall receive salary continuation
payments in an amount equal to one (1) times (or such other multiple as may be
specifically identified with respect to a particular Executive in Appendix A)
the Executive's Base Salary (the “Salary Continuation”).  As permitted pursuant
to Treasury Regulation Section 1.409A-l(b)(9)(iii), such Salary Continuation
amount shall be payable as follows:
 
(A)           an amount equal to the lesser of:
 
(I)           fifty percent (50%) of Executive's annual Base Salary as of
his/her date of termination; or
 
(II)           two (2) times the compensation limit of Code Section 40l(a)(17)
(i.e., $500,000 for 2012)
 
shall be paid to Executive equally (or approximately equally) over the number of
pay periods between his/her date of termination and the seventh month
anniversary of Executive's date of termination in accordance with the Company's
(or the subsidiary's, as applicable) standard payroll practices; and
 
(B)           an amount equal to the Executive's Salary Continuation reduced
by the amount paid to Executive under Clause (A) immediately above shall be paid
to Executive equally (or approximately equally) over the number of pay periods
between his/her seventh month anniversary of his/her date of termination and the
final month anniversary of his/her date of termination through which Salary
Continuation is available (e.g., one times Base Salary is available for twelve
(12) months, two times Base Salary is available for twenty-four (24) months,
etc.) in accordance with the Company's (or the subsidiary's, as applicable)
standard payroll practices; and
 
(ii)           Target Incentive Pay.  Executive shall receive Target Incentive
Pay in an amount equal to one (1) times (or such other multiple as may be
specifically identified with respect to a particular Executive in Appendix A)
the Executive's Target Incentive Compensation for the calendar year which
includes his/her date of termination. Target Incentive Pay shall be paid in a
single lump-sum payment paid at the time all active executives are paid with
respect to the respective calendar year in accordance with the underlying
incentive plan terms and conditions.  Notwithstanding anything to the contrary,
Tier III Executives shall not be eligible to receive Target Incentive Pay.
 
(iii)           Medical Benefits.  The Company will provide comparable medical
(including prescription drug), dental, hospitalization and life insurance
benefits, as applicable, to the Executive and his/her eligible dependents for
the Severance Period, provided the Executive continues to pay the applicable
employee rate for such coverage and the Executive formally and timely elects
continuation coverage pursuant to the materials that will be provided to
Executive by the Company (or its designee for such purpose) under separate
cover; provided, however, that the Company may, in its sole discretion, require
the Executive to pay the total premium (employee and Company portion) for such
benefits to the benefits provider in order to continue any or all such benefits
coverage.  In such event, the Company may, to the extent permitted by applicable
law, make monthly or other lump sum cash payments to Executive equal to the
Company’s share of premiums for any such benefits (as are normally paid by the
Company on behalf of similarly-situated actively employed executives of the
Company).   Executive's coverage shall continue until the earlier of:
 
(A)           the last day of the Severance Period;
 
(B)           Executive's death (provided that benefits provided to Executive's
spouse and dependents shall not terminate upon Executive's death); or
 
(C)           the date, or dates, he/she receives equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverages
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit
basis).
 
If the Executive's coverage under this subparagraph (iii) terminates due to any
event or occurrence other than Clauses (A), (B) or (C) above, the Company shall
provide Executive with a lump-sum payment in an amount equal to the number of
remaining months of coverage to which he/she is entitled times the
then-applicable Company portion of the premium for the relevant benefit plan in
which Executive participated. Such lump sum amount will be paid during the
second month following the month in which such coverage expires.  Any such
coverage provided by the Company shall be provided under the benefit plan(s)
applicable to employees of the Company (or the subsidiary, as applicable) in
general and shall be subject to the terms of such plan(s), as such terms may be
amended by the Company in its sole discretion from time to time. In the case of
any coverage or plan to which the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (COBRA) would apply, any continuation of such coverage shall
run concurrently with any period of continuation coverage required under COBRA
and shall otherwise be provided in accordance with COBRA and the regulations
issued thereunder.  Nothing in this Agreement shall amend or modify the terms of
any plan, contract or program providing for medical, prescription drug, dental,
hospitalization and/or life insurance benefits.
 
4.           Benefits upon Change of Control and Termination.
 
(a)           Payments Following a Change of Control.   In lieu of the payments
due under Section 3(b) hereof, in the event the Executive's employment with the
Company is terminated by reason of a termination without Cause or termination
for Good Reason within the twenty-four (24) month period immediately following a
Change of Control, the Executive shall be entitled to the following payments and
other benefits (in addition to the payments under Section 3(a) hereof):
 
(i)           Severance Payment.  Executive shall receive an amount equal to one
(1) times (or such other multiple as may be specifically identified with respect
to a particular Executive in Appendix A relating to a Change of Control) the sum
of:
 
(A)           the Executive's Base Salary, plus
 
(B)           the Executive's Target Incentive Compensation
 
(collectively, the “Severance Payment”).  As permitted pursuant to Treasury
Regulation Section 1.409A-1(b)(9)(iii), such Severance Payment amount shall be
payable as follows:
 
(I)           an amount equal to the lesser of:
 
(1)           fifty percent (50%) of Executive's annual Base Salary as of
his/her date of termination; or
 
(2)           two (2) times the compensation limit of Code Section 401(a)(17)
(i.e., $500,000 for 2012)
 
shall be paid to Executive equally (or approximately equally) over the number of
pay periods between his/her date of termination and the seventh month
anniversary of Executive's date of termination in accordance with the Company's
(or the subsidiary's, as applicable) standard payroll practices; and
 
(II)           an amount equal to the Executive's Salary Continuation (which but
for the Change of Control would have been paid pursuant to Section 3(b) hereof)
reduced by the amount paid to Executive under Subclause (I) immediately above
shall be paid to Executive equally (or approximately equally) over the number of
pay periods between his/her seventh month anniversary of his/her date of
termination and the final month anniversary of his/her date of termination
through which Salary Continuation would have been available to Executive
pursuant to Section 3(b) hereof but for the Change of Control (e.g., one times
Base Salary is available for twelve (12) months, two times Base Salary is
available for twenty-four (24) months, etc.) in accordance with the Company's
(or the subsidiary's, as applicable) standard payroll practices; and
 
(III)           the remainder, which is an amount equal to the Severance Payment
reduced by the amount paid to Executive under Subclauses (I) and (II)
immediately above, shall be paid to Executive in a lump sum no later than the
seventh month anniversary of his/her date of termination;
 
(ii)            Medical Benefits.  The Company will provide comparable medical
(including prescription drug), dental, hospitalization and life insurance
benefits, as applicable, to the Executive and his/her eligible dependents for
the Severance Period, provided the Executive continues to pay the applicable
employee rate for such coverage and the Executive formally and timely elects
continuation coverage pursuant to the materials that will be provided to
Executive by the Company (or its designee for such purpose) under separate
cover; provided, however, that the Company may, in its sole discretion, require
the Executive to pay the total premium (employee and Company portion) for such
benefits to the benefits provider in order to continue any or all such benefits
coverage.  In such event, the Company may, to the extent permitted by applicable
law, make monthly or other lump sum cash payments to Executive equal to the
Company’s share of premiums for any such benefits (as are normally paid by the
Company on behalf of similarly-situated actively employed executives of the
Company).  Executive's coverage shall continue until the earlier of:
 
(A)           the last day of the Severance Period;
 
(B)           Executive's death (provided that benefits provided to Executive's
spouse and dependents shall not terminate upon Executive's death); or
 
(C)           the date, or dates, he/she receives equivalent coverage and
benefits under the plans and programs of a subsequent employer (such coverages
and benefits to be determined on a coverage-by-coverage, or benefit-by-benefit
basis).
 
If the Executive's coverage under this subparagraph (ii) terminates due to
something other than Clauses (A), (B) or (C) immediately above, the Company
shall provide Executive with a lump sum payment in an amount equal to the number
of remaining months of coverage to which he/she is entitled times the
then-applicable Company portion of the premium for the relevant benefit plan in
which Executive participated. Such lump sum amount will be paid during the
second month following the month in which such coverage expires. Any such
coverage provided by the Company shall be provided under the benefit plan(s)
applicable to employees of the Company (or the subsidiary, as applicable) in
general and shall be subject to the terms of such plan(s), as such terms may be
amended by the Company in its sole discretion from time to time. In the case of
any coverage or plan to which the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (COBRA) would apply, any continuation of such coverage shall
run concurrently with any period of continuation coverage required under COBRA
and shall otherwise be provided in accordance with COBRA and the regulations
issued thereunder.  Nothing in this Agreement shall amend or modify the terms of
any plan, contract or program providing for medical, prescription drug, dental,
hospitalization and/or life insurance benefits.
 
 
(b)
Parachute Excise Tax – No Gross-Up Payment; Possible Reduction of Payments.

 
(i)           If it is determined that any amount or benefit to be paid or
payable to Executive under this Plan or otherwise in conjunction with
Executive’s employment (whether paid or payable or distributed or distributable
pursuant to the terms of this Plan or otherwise in conjunction with Executive’s
employment) would give rise to liability of Executive for the excise tax imposed
by Section 4999 of the Code, as amended from time to time, or any successor
provision (the “Excise Tax”), then the amount or benefits payable to Executive
(the total value of such amounts or benefits, the “Payments”) shall be reduced
by the Company to the extent necessary so that no portion of the Payments to
Executive is subject to the Excise Tax; provided, however, such reduction shall
be made only if it results in Executive retaining a greater amount of Payments
on an after-tax basis (taking into account the Excise Tax and applicable
federal, state, and local income and payroll taxes).  In the event Payments are
required to be reduced pursuant to this Section 4(b), they shall be reduced in
the following order of priority in a manner consistent with Section 409A of the
Code: (i) first from cash compensation, (ii) next from equity compensation, then
(iii) pro-rata among all remaining Payments and benefits.
 
(ii)        The independent public accounting firm serving as the Company's
auditing firm, or such other accounting firm, law firm or professional
consulting services provider of national reputation and experience reasonably
acceptable to the Company and Executive (the “Accountants”) shall make in
writing in good faith all calculations and determinations under this Section
4(b), including the assumptions to be used in arriving at any calculations.  For
purposes of making the calculations and determinations under this Section 4(b),
the Accountants and each other party may make reasonable assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code.  The Company and Executive shall furnish to the Accountants and each
other such information and documents as the Accountants and each other may
reasonably request to make the calculations and determinations under this
Section 4(b).  The Company shall bear all costs the Accountants incur in
connection with any calculations contemplated hereby.
 


 
5.           Conditions and Limitations on Severance Payments.  The following
conditions and limitations shall apply to all severance benefits payable under
this Plan and all severance payments under the Plan shall be specifically
conditioned upon the Executive's satisfaction of the conditions noted:
 
(a)           Full Discharge of Company Obligations.  The amounts payable to
Executive under this Plan following termination of his/her employment (including
amounts payable with respect to Vested Benefits) shall be in full and complete
satisfaction of Executive's rights under this Plan and any other claims he/she
may have in respect of his/her employment by the Company or any of its
subsidiaries other than claims for common law torts or under other contracts
between Executive and the Company or its subsidiaries. Such amounts shall
constitute liquidated damages with respect to any and all such rights and claims
and, upon Executive's receipt of such amounts, the Company and all its
subsidiaries shall be released and discharged from any and all liability to
Executive in connection with this Plan or otherwise in connection with
Executive's employment with the Company and its subsidiaries and, as a condition
to payment of any such amounts that are in excess of the Earned Compensation and
the Vested Benefits following the date of termination, Executive shall execute
(and not revoke) a valid release to be prepared by the Company pursuant to which
the Executive agrees to release the Company and all related entities and
persons, to the maximum extent permitted under applicable law, from any and all
claims Executive may have against the Company and/or any of its related entities
and persons that relate to or arise out of the employment or termination of
employment of the Executive, except any claims or rights which cannot be waived
by law.
 
(b)           No Mitigation; No Offset.  In the event of any termination of
employment that entitles the Executive to a payment or payments under this Plan,
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due Executive under this Plan on account of any
remuneration attributable to any subsequent employment that he/she obtains,
except as may be applied pursuant to COBRA or other applicable law respecting
the continuation of benefits.
 
(c)           Company Property.  Promptly following termination of Executive's
employment, Executive shall return to the Company all property of the Company or
any subsidiary, and all copies thereof in Executive's possession or under
his/her control, except that Executive may retain his/her personal notes,
diaries, Rolodexes, calendars and correspondence.
 
(d)           Confidentiality. Without the prior written consent of the Company,
except:
 
(i)           in the course of carrying out his or her duties hereunder; or
 
(ii)           to the extent required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency,
 
Executive shall not disclose any trade secrets, customer lists, drawings,
designs, information regarding product development, marketing plans, sales
plans, manufacturing plans, management organization information (including data
and other information relating to members of the Board and management),
operating policies or manuals, business plans, financial records, packaging
design or other financial, commercial, business or technical information
relating to the Company or any of its subsidiaries or information designated as
confidential or proprietary that the Company or any of its subsidiaries may
receive belonging to suppliers, customers or others who do business with the
Company or any of its subsidiaries (collectively, "Confidential Information") to
any third person unless such Confidential Information has been previously
disclosed to the public by the Company or has otherwise become available to the
public (other than by reason of Executive's breach of this Section 6(d)).
 
(e)           Non-Solicitation of Employees. During Executive's employment with
the Company, and any subsidiary thereof, and during the twelve (12) month period
following any termination of Executive's employment for any reason, Executive
shall not, except in the course of carrying out his/her duties hereunder,
directly or indirectly induce any employee of the Company or any of its
subsidiaries to terminate employment with such entity, and shall not directly or
indirectly, either individually or as owner, agent, employee, consultant or
otherwise, knowingly employ or offer employment to any person who is or was
employed by the Company or a subsidiary thereof unless such person shall have
ceased to be employed by such entity for a period of at least six (6) months.
 
(f)           Non-Disparagement. Executive shall not disparage, slander or
injure the business reputation or goodwill of the Company (or any subsidiary) in
any material way, including, by way of illustration, through any contact with
vendors, suppliers, employees or agents of the Company (or any subsidiary) which
could harm the business reputation or goodwill of the Company (or any
subsidiary).
 
(g)           Confidentiality of Payments under the Plan. Executive shall keep
all aspects of this Plan not otherwise currently publicly available, including
but not limited to the fact, amount and/or duration of any payment under this
Plan, strictly confidential, except that Executive may make necessary
disclosures to his/her attorney(s) or tax advisor(s) that are retained to advise
Executive in connection with amounts paid under this Plan.
 
(h)           Remedies. To the extent permitted by law, if the Company
determines that the Executive has engaged in any of the restricted activities
referenced in this Section 5, the Company will immediately cease any unpaid
salary continuation, target incentive compensation or other severance payments
and will have the right to seek repayment of any such payments that have already
been made.  In addition, the covenants and obligations of Executive with respect
to confidentiality, Company property, non-competition, non-solicitation and
non-disparagement relate to special, unique and extraordinary matters and a
violation of any of the terms of such covenants and obligations may cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief restraining Executive from committing any violation
of the covenants and obligations under the Plan. These injunctive remedies shall
be cumulative and in addition to any other rights and remedies the Company has
at law or in equity.
 
6.           Miscellaneous.
 
(a)           Survival.  Sections 5(d), (e), (f), (g) and (h) (relating to
confidentiality, non- competition, non-solicitation, non-disparagement and
remedies) and 6(p) (relating to governing law) shall survive the termination of
this Plan.
 
(b)           Binding Effect.  This Plan shall be binding on, and shall inure to
the benefit of, the Company and any person or entity that succeeds to the
interest of the Company (regardless of whether such succession does or does not
occur by operation of law) by reason of a merger, consolidation or
reorganization involving the Company or a sale of all or substantially all of
the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Plan, either contractually or as a matter of law.
In the event of a sale of assets as described in the preceding sentence, the
Company shall use its reasonable best efforts to cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder. This Plan shall also inure to the benefit of Executive's
heirs, executors, administrators and legal representatives and beneficiaries.
 
(c)           Inalienability; Assignment.  Except as provided under Section
6(b), in no event may any Executive sell, transfer, anticipate, assign or
otherwise dispose of any right or interest under the Plan.  At no time will any
such right or interest be subject to the claims of creditors nor liable to
attachment, execution or other legal process.
 
(d)           Entire Plan.  This Plan document constitutes the entire
understanding of the Company and the Executive with respect to the matters
referred to herein.  With respect to Executives identified in Appendix A, this
Plan supersedes all prior plans, policies and practices of the Company,
including provisions of a prior employment agreement, if any, between the
Executive and the Company (or a subsidiary) with respect to severance or
separation pay for the Executive.  The Plan is the only severance program for
such Executives.
 
(e)           Severability; Reformation. In the event that one or more of the
provisions of this Plan shall become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein shall not be affected thereby. In the event any of Sections
5(d), (e), (f), (g) or (h) is not enforceable in accordance with its terms, such
Section(s) shall be interpreted or reformed to make such Section enforceable in
a manner which provides the Company the maximum rights permitted at law.
 
(f)           Waiver.  Waiver by any party hereto of any breach or default by
the other party of any of the terms of this Plan shall not operate as a waiver
of any other breach or default, whether similar to or different from the breach
or default waived. No waiver of any provision of this Plan shall be implied from
any course of dealing between the parties hereto or from any failure by either
party hereto to assert its or his/her rights hereunder on any occasion or series
of occasions.
 
(g)           Administration.
 
(i)           Powers of Administrator.  The Plan is administered by the
Compensation Committee of the Board of Directors of TreeHouse Foods, Inc.  The
Plan Administrator has the power, in its sole discretion, to approve and
interpret the Plan, to decide all matters under the Plan, including eligibility
to participate and benefit entitlement, and to adopt rules and procedures it
deems appropriate for the administration and implementation of the Plan.  The
Plan Administrator's determinations and interpretations shall be conclusive and
binding on all individuals.  In administering the Plan, the Plan Administrator
may, at its option, employ compensation consultants, accountants, counsel and
other persons to assist or render advice and other services, all at the expense
of the Company.
 
(ii)           Authority to Delegate. The Plan Administrator may delegate all or
part of its authority to such other person or persons as the Plan Administrator
designates from time to time.  The Plan Administrator has delegated to the
Senior Vice President (SVP), Administration, of the Company authority to
determine eligibility under the Plan and authority over all aspects of
day-to-day administration of the Plan (including but not limited review of
claims for benefits). The actions of the SVP, Administration shall be final and
binding on all employees and Participants.
 
(iii)           Indemnification.  The Company shall indemnify and hold harmless
each of the members of the Compensation Committee and any employee to whom any
of the duties of the Compensation Committee may be delegated, from and against
any and all claims, losses, costs, damages expenses or liabilities arising from
any action or failure to act with respect to this Plan, except in the case of
willful misconduct by such member or such employee.  This indemnification shall
be in addition to, and not in limitation of, any other indemnification of any
such member or employee.
 
(h)           Claims. Any person that believes he/she is entitled to any payment
under the Plan may submit a claim in writing to the Company.  Any such claim
should be sent to TreeHouse Foods, Inc., Attention: Senior Vice President of
Administration, 2021 Spring Road, Suite 600, Oak Brook, IL 60523.  If the claim
is denied (either in full or in part), the claimant will be provided with
written notice explaining the specific reasons for the denial and referring to
the provisions of the Plan on which the denial is based. The notice will
describe any additional information needed to support the claim.  The denial
notice will be provided within 90 days after the claim is received.  If special
circumstances require an extension of time (up to 90 days), written notice of
the extension will be given within the initial 90-day period.
 
(i)           Appeal Procedure. If a claimant's claim is denied, the claimant
may apply in writing to the Compensation Committee for a review of the decision
denying the claim. The claimant then has the right to review pertinent documents
and to submit issues and comments in writing.  The Compensation Committee will
provide written notice of its decision on review within 60 days after it
receives a review request. If additional time (up to 60 days) is needed to
review the request, the claimant will be given written notice of the reason for
the delay.
 
(j)           Source of Payments.  All payments under the Plan will be paid in
cash (except with respect to the payment of Vested Benefits which will be paid
in accordance with the terms of the applicable Benefit Plans) from the general
funds of the Company; no separate fund will be established under the Plan and no
assets will be segregated or set aside for the sole purpose of making payments
under the Plan.  Any right of any person to receive any payment under the Plan
will be no greater than the right of any other unsecured creditor of the
Company.
 
(k)           No Expansion of Employment Rights.  Neither the establishment or
maintenance of the Plan, the payment of any amount under the Plan, nor any
action of the Company, or any subsidiary thereof, shall confer upon any
individual any right to be continued as an employee nor any right or interest in
the Plan other than as provided in the Plan.
 
(l)           Amendment and Termination.  The Company reserves the right, in its
sole and absolute discretion, to amend or terminate the Plan, in whole or in
part, for any reason or no reason, at any time and from time to time; provided,
however, that no amendment or termination of the Plan shall take effect until
the expiration of a six (6) month period from the date such amendment is adopted
or such decision to terminate is made by the Board of Directors of the Company,
or its duly authorized designee.  Any such amendment or termination may affect
the benefits payable to an Executive.
 
(m)           Headings.  Headings to Sections in this Plan are for convenience
only and are not intended to be part of or to affect the meaning or
interpretation hereof.
 
(n)           Withholding.  Any payments provided for herein shall be reduced by
any amounts required to be withheld by the Company from time to time under
applicable federal, state or local income or employment tax laws or similar
statutes or other provisions of law then in effect.
 
(o)           Governing Law.  This Plan shall be governed by the laws of the
State of Illinois without reference to principles of conflicts or choice of law
under which the law of any other jurisdiction would apply.
 


 
IN WITNESS WHEREOF, TreeHouse Foods, Inc., by its duly authorized officer, has
executed this Plan on the date indicated below.
 
 

   
TREEHOUSE FOODS, INC.
         
 
By:
 /s/ Thomas E. O’Neill
     
Thomas E. O’Neill
     
 
     Its:  General Counsel, Executive Vice President, Chief Administrative
Officer              Date:  February 21, 2014  


 
 
 
 



 
APPENDIX A


 
Tier I Executives
 


 
Title
 
Company
 
Regular Severance
Severance Period
For Regular Severance
Change in Control
Severance
Currently None
N/A
2x Base Salary
2x Target Incentive
Compensation
24 months
3x Base Salary
3x Target Incentive
Compensation



 


 
Tier II Executives
 


 
Title
 
Company
 
Regular Severance
Severance Period
For Regular Severance
Change in Control
Severance
Senior Vice
President, Human Resources
TreeHouse Foods, Inc.
lx Base Salary
lx Target Incentive
Compensation
12 months
2x Base Salary
2x Target Incentive
Compensation
Senior Vice President, Corporate Development
TreeHouse Foods, Inc.
lx Base Salary
lx Target Incentive
Compensation
12 months
2x Base Salary
2x Target Incentive
Compensation



 


 
Tier III Executives
 
Title
 
Company
 
Regular Severance
Severance Period
For Regular Severance
Change in Control
Severance
Vice Presidents and Executive Vice Presidents (except any listed above in Tier I
or Tier II)
TreeHouse Foods, Inc.
1x Base Salary
12 months
1x Base Salary
1x Target Incentive
Compensation
Senior Vice Presidents (except any listed above in Tier I or Tier II)
TreeHouse Foods, Inc.
1x Base Salary
12 months
1x Base Salary
1x Target Incentive
Compensation
Senior Vice
Presidents (except any listed above in Tier I or Tier II)
Bay Valley Foods
LLC
1x Base Salary
12 months
1x Base Salary
1x Target Incentive
Compensation
Vice Presidents
Bay Valley Foods
LLC
1x Base Salary
12 months
1x Base Salary
1x Target Incentive
Compensation


